DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This application claims priority of foreign application “India 20181004083” filed on 08/02/2018.  It is noted, however, that applicant has not filed a certified copy of the “India 20181004083” application as required by 37 CFR 1.55.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 and 8 recite “data sanitizer” configured to sanitize data set to generate sanitized dataset.  However, neither the specification nor the claim provide explanation of what data sanitization means.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 is a system claim, which the system only comprises a business process computing engine, a feedback engine, and a customer management computing engine.  There is no evidence in the specification that these “engines” contain a processor or any hardware component.  Indeed, these engines appear to be software per se.  Thus, claim 1, as a whole, can be interpreted as software per se, which is non-statutory subject matter.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards reducing a policy surrender propensity.  The concept is clearly related to managing interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-12 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards reducing a policy surrender propensity.  The concept comprises generating a plurality of insurance policies from data set, determining policy surrender propensity (i.e. customer feedback regarding to dissatisfaction of insurance policy), and altering the data that dictates the rules of the policy.  Paragraph 0026 of the specification discloses in conventional system, human resources are deployed to manually obtain the customer feedback on satisfaction level of the customer through questionnaire, and in another technique, online forms are presented to customer to digitally furnish the data directed to determine the satisfaction level.  The same paragraph suggests the shortcoming of the conventional system is that they do not yield accurate result in terms of determining whether the customer is likely to keep the policy.  Examiner points out that the problem being solved here is not a technology-centric problem.  It is a problem of analyzing data to predict human behavior.  The present claims clearly belong to the “certain method of organizing human activity” grouping.  The use of “machine learning (ML) models to determine the policy surrender propensity does not render the claims less abstract, because analyzing data using machine learning was well-known in computer art (see paragraph 0005 of the specification).  The claimed invention does not use machine learning any differently.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a computer comprising a business process computing engine, a feedback engine, and a customer management computing engine as additional elements.  These engines could be software per se, and they are claimed to perform basic computer functions, such as processing and analyzing data.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of “machine learning (ML) models to determine the policy surrender propensity does not render the claims less abstract, since paragraph 0005 of the specification already stated that prior computer systems are developed with machine learning capabilities.  The claimed invention does not use machine learning any differently.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a computer comprising a business process computing engine, a feedback engine, and a customer management computing engine as additional elements.  These engines could be software per se, and they are claimed to perform basic computer functions, such as processing and analyzing data.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The use of machine learning technology to analyze data is also not inventive, as evident in paragraph 0005 of the specification.  The present claims do not improve the functioning of computer or machine learning technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 ,4, 6, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (Patent No.: US 10,635,987).
As per claim 1 and 7, Chen teaches a system of computers for reducing a policy surrender propensity comprising:
a business process computing engine (150) configured to generate plurality of policies in accordance with a first data set (column 1 line 40 through column 2 line 13, prior art teaches collecting data related to current service contracts or policies with a service provider; data such as contract duration, service terms, quality metrics, insurance premiums, discounts, renewal options, etc.);
a feedback engine (170) configured to dynamically alter a set of decisions by adopting machine learning (ML) models to determine the policy surrender propensity of the plurality of the policies from the first data set and a second data set, the second data set is external to the first data set (see column 1 line 40 through column 2 line 13, column 14 line 28-53, prior art teaches analyzing user profile data, user interaction data, user price sensitivity data, and user sentiment data using machine learning techniques models to determine the likelihood of attrition for the identified user; user sentiment data is related to user feedback; detailed process of the attrition prediction can be found in column 8 line 50 through column 15 line 15); and
a customer management computing engine (160) configured to reduce the policy surrender propensity by altering one or more data in the first data set based on the policy surrender propensity (see column 14 line 54 through column 15 line 15, prior art teaches providing discounts/offers to customers who are determined to have high propensity for surrendering the insurance policy; adding a discount to an insurance policy premium is interpreted as altering one or more data in the first data set).
As per claim 3 and 9, Chen teaches wherein the feedback engine comprising set of estimator each determining a first level surrender propensity by adopting ML models, wherein the surrender propensity is determined as highest among the first level surrender propensity (see column 1 line 40 through column 2 line 13, prior art teaches determining a likelihood of user attrition; column 8 line 50 through column 9 line 58 prior art teaches determining whether the associated users have high likelihood of attrition; it is clear that the art determines different level of surrender propensity).
As per claim 4 and 10, Chen teaches wherein the set of estimator comprises three estimators respectively adopting XG Boost, Logistic regression and Random forest to determine the corresponding the first level surrender propensity (see column 10 line 20-48, prior art teaches using various regression or projection algorithms; XG Boost, Logistic regression, and Random forest are well-known machine learning algorithm).
As per claim 6 and 12, Chen teaches wherein the policy is an insurance policy and the first data set comprising at least one of a premium, tenure, type of policy, linked mutual fund, interest rate, maturity value premium, interest rate (see column 1 line 40 through column 2 line 13)

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Patent No.: US 10,635,987), in view of Memani et al. (Pub. No.: US 2017/0144671).
As per claim 2 and 8, Chen does not teach a first data sanitizer configured to sanitize the first data set to generate a first sanitized dataset, and a second data sanitizer configured to sanitize the second data set to generate a second sanitized dataset.
Memani teaches a first data sanitizer configured to sanitize the first data set to generate a first sanitized dataset, and a second data sanitizer configured to sanitize the second data set to generate a second sanitized dataset (see paragraph 0059, “One or more algorithms may utilize various methodologies for data cleaning, sanitizing and enhancement to handle data points”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen with teaching from Memani to include a first data sanitizer configured to sanitize the first data set to generate a first sanitized dataset, and a second data sanitizer configured to sanitize the second data set to generate a second sanitized dataset.  The modification would have been obvious, because it is merely applying a known technique (i.e. sanitizing data) to a known system (i.e. system for reducing a policy surrender propensity) ready to provide predictable result (i.e. remove sensitive or irrelevant information to make data more secured or more compact).

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Patent No.: US 10,635,987), in view of Ravichandran (Pub. No.: US 2011/0178831).
As per claim 5 and 11, Chen does not teach wherein the second data set comprises at least one of consumer price index, GDP data, unemployment data, housing price index, bond and equity markets data, bank deposits data maintained at a different standard agencies.
Ravichandran teaches wherein the second data set comprises at least one of consumer price index, GDP data, unemployment data, housing price index, bond and equity markets data, bank deposits data maintained at a different standard agencies (see paragraph 0069, prior art teaches analyzing unemployment data, interest rate data, and macraeconmomic data to determine factors that affect client retention; also see paragraph 0491 and 0511).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen with teaching from Ravichandran to include wherein the second data set comprises at least one of consumer price index, GDP data, unemployment data, housing price index, bond and equity markets data, bank deposits data maintained at a different standard agencies.  The modification would have been obvious, because it is merely applying a known technique (i.e. using economic data to assess retention) to a known system (i.e. system for reducing a policy surrender propensity) ready to provide predictable result (i.e. use available economic data to make useful prediction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2021